According to the facts as outlined in the prevailing opinion, the policy provides that, if its cash surrender value at the next following *Page 322 
anniversary be less than the amount of the loan with added and accrued interest to such next following anniversary and the insured fail to repay the loan and interest on the due date or to pay the accrued interest when due, and such failure continue for thirty-one days, "the said policy shall immediately thereupon be deemed surrendered to the Company and thereby rendered nulland void without any action on the part of the Company."
(Italics mine.) The policy further provides that no notice or demand for the repayment of the loan or payment of interest thereon when due shall be required to be made or sent by the company. These provisions, being parts of the contract of insurance between the parties, are binding upon them. When, therefore, the insured failed to repay the loan or to pay the accrued interest within the thirty-one-day period of grace after May 10, 1934, the policy became null and void without any further notice or action on the part of the company.
The letter of the company dated August 10, 1934, was by its terms merely an offer to consider reinstatement if application therefor were made, accompanied by a remittance of $189.41. It will also be noted that the letter asked that the insured take the necessary steps immediately. Twenty-one days elapsed, and the insured did nothing. His death at the expiration of that time, of course, precluded anything being done toward reinstating the policy, which then was, and continued to be, null and void.
Even if, as the prevailing opinion states, the insured might have assumed on May 10, 1934, that the cash surrender value was sufficient to carry the loan indebtedness, that assumption was dispelled by the company's letter of August 10, 1934, and there was no basis for a continued assumption by him after that time. *Page 323 
There is absolutely nothing, in my opinion, arising from the facts as stated which could be construed as a waiver by the company. The case of Reynolds v. Travelers Ins. Co., 176 Wn. 36,28 P.2d 310, cited in the prevailing opinion, and the quotation therefrom, do not support a claim or holding of waiver, because the company did not recognize or treat the policy as still in force, nor did it by its acts, declarations or dealings lead the insured to regard himself as being protected by the policy. The letter of August 10, 1934, explicitly advised the insured to the contrary and suggested to him the two conditions upon which the policy might be reinstated. Neither of the conditions was ever fulfilled or attempted to be fulfilled by the insured.
I dissent.